                                                        Entered on Docket
                                                        July 12, 2019
                                                        EDWARD J. EMMONS, CLERK
                                                        U.S. BANKRUPTCY COURT
                                                        NORTHERN DISTRICT OF CALIFORNIA


     GEOFFREY E. WIGGS (SBN 276041)
 1   LAW OFFICES OF GEOFF WIGGS
     1900 S. Norfolk St, Suite # 350               The following constitutes the order of the Court.
 2   San Mateo, Ca 94403                           Signed: July 12, 2019
     geoff@wiggslaw.com
 3   Telephone: (650) 577-5952
     Facsimile: (650) 577-5953                     ___________________________________________
 4
                                                   William J. Lafferty, III
     Attorney for Debtor                           U.S. Bankruptcy Judge
 5

 6

 7

 8

 9                         UNITED STATES BANKRUPTCY COURT
10
                   NORTHERN DISTRICT OF CALIFORNIA - OAKLAND DIVISION

11
     In re:                                         )       Case No. 10-70191-RN-13
                                                    )
12      YVONNE D. BROWN,                            )       Chapter 13
                                                    )
13
                                                    )       ORDER ON MOTION TO REOPEN
                              Debtor.               )
                                                    )       CASE
14
                                                    )
15
                                                    )
                                                    )
16
                                                    )

17            The Debtor filed an Ex Parte Motion To Reopen Case To Allow Motion To Avoid Lien

18   Pursuant To 11 USC 522(F) on July 11, 2019. Debtor seeks to reopen her case to avoid a
19
     previously unknown judicial lien.
20
     IT IS ORDERED THAT:
21

22
          1. Debtor’s case is re-opened for the purpose of filing and prosecuting Debtor’s Motion for

23            to Avoid Lien Pursuant to 11 USC 522(f). The chapter 13 Trustee is not reappointed.
24

25
                                         *** END OF ORDER ***
26

27

28



                                                        1
                                                  ORDER
     Case: 10-70191        Doc# 51   Filed: 07/12/19        Entered: 07/12/19 10:11:17    Page 1 of 2
 1                                     SERVICE LIST
 2   *NONE
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



                                              2
                                           ORDER
     Case: 10-70191   Doc# 51   Filed: 07/12/19   Entered: 07/12/19 10:11:17   Page 2 of 2
